DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the request for continued examination filed on 6/13/2022.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 

Response to Arguments
Rejection of Claims under 35 USC 101
Applicant’s Response:
	The Applicant states: 

Applicant respectfully submits that the amended claims recite eligible subject matter at least because the independent claim include features that cannot be performed in the human mind. For example, "a service provider in [a] mobile communications system [receives] an alarm service message [transmitted by] a service consumer in the mobile communications system, where the alarm service message comprises an alarm parameter [and] the alarm parameter includes a data filter, [and] obtain[s] alarm data from alarm information through filtering using the data filter included in the [received] alarm parameter[.]" (Emphasis added). These features simply cannot be performed in a human mind, and as such, the claims do not fall within the "Mental Processes" grouping of abstract ideas.

Applicant respectfully submits that the claims are directed to patent eligible subject matter at least because the amended independent claim 1 is directed to particular improvements in the field of obtaining alarm data for communications devices. The PEG October 2019 provides guidance on this (on page 12, emphasis added): An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. The courts have not provided an explicit test for this consideration. However, MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.

The specification explains how these specific steps provide several technological advantages including, for example, improving accuracy of the alarm data by using a data filter through filtering in the alarm data obtaining process. See for example, Specification, paragraphs [0078]-[0088].

Examiner’s Response:
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. The Applicant argues that the claims do not contain an abstract idea. The Applicant argues that claims recite eligible subject matter at least because the independent claim include features that cannot be performed in the human mind. This is not the standard under the 2019 Revised Patent Subject Matter Eligibility Guidance. The Examiner disagrees and will present the analysis of the independent claims below. The claims are examined under the broadest reasonable interpretation.
The 2019 Revised Patent Subject Matter Eligibility Guidance lays out the steps for analysis of claims for an abstract idea. Step 1 is “Do the claims fall within the statutory categories?” Yes. Claims 1-9 and 20 are a method. Claims 14-19 are a system and claims 10-13 are a method. 
The next step is Step 2A Prong 1, “Does the claim recite a judicial exception (an abstract idea)?” Yes for claims 1-20. The Applicant states that “a service provider in [a] mobile communications system [receives] an alarm service message [transmitted by] a service consumer in the mobile communications system, where the alarm service message comprises an alarm parameter [and] the alarm parameter includes a data filter, [and] obtain[s] alarm data from alarm information through filtering using the data filter included in the [received] alarm parameter" is not a mental process. Only part of this limitation the limitation that is directed towards the abstract idea. The limitation of “filtering using the data filter included in the alarm parameter” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “filtering” in the context of this claim encompasses the user manually looking at the request and manually filtering the data to send the requested information. A human mind is capable of filtering data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The next step is Step 2A Prong 2, “Evaluating additional elements in the claim to determine whether they integrate the exception into a practical application of the exception” No. The Applicant states that specification explains several technological advantages including, for example, improving accuracy of the alarm data by using a data filter through filtering in the alarm data obtaining process. (Specification ¶¶ [0078]-[0088])
The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel") (MPEP 2106.04(d)(1))

In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool…. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. (MPEP 2106.05(a)(1))


 The Examiner looked to the specification to determine what the technical improvement is. Specification ¶ [0008] provides an explicit improvement while Specification ¶¶ [0078]-[0088] does not. Specification ¶ [0008] states “In this way, any network element can obtain alarm data from the service provider, thereby improving efficiency of providing the alarm data to the service consumer.” Here, the claims fail to address this improvement because merely requesting and sending data without regard to when the alarm data was saved is not enough to tie the claims towards the technical improvement. Accordingly, the claim is not integrated into a practical application.
The next step is Step 2B, “evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception”. No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “receiving, by a service provider in the mobile communications system, an alarm service message from a service consumer in the mobile communications system, wherein the alarm service message comprises an alarm parameter, wherein the alarm parameter includes a data filter, wherein the alarm service message is used to request an alarm for at least one base object indicated by the alarm parameter, wherein the at least one base object  includes an object managed by the service provider, and wherein the object managed by the service provider includes one or more of network function (NF), network element (NE), network slice subnet instance (NSSI), network slice instance (NSI), or communication service instance (CSI)”; “obtaining, by the service provider, alarm data from alarm information of the object managed by the service provider” and “sending, by the service provider, the alarm data to the service consumer” are well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.") and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;). Accordingly, the claim does not recite additional elements that amount significantly more. Thus, the claims are not patent eligible.



Rejection of Claims under 35 USC 103
Applicant’s Response:
	Applicant submits that the cited references fail to teach the newly added limitations of:
•	“wherein the alarm parameter includes a data filter,”
•	“from alarm information of the object managed by the service provider through filtering using the data filter included in 

Examiner’s Response:
Applicant’s arguments with respect to claim(s) 1, 10 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Hirsch (EP 1742415 A1) teaches the language of the independent claims.

All remaining arguments are now moot in regards to the new rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “receiving, by a service provider in the mobile communications system, an alarm service message from a service consumer in the mobile communications system, wherein the alarm service message comprises an alarm parameter, wherein the alarm parameter includes a data filter, wherein the alarm service message is used to request an alarm for at least one base object indicated by the alarm parameter, wherein the at least one base object includes an object managed by the service provider, and wherein the object managed by the service provider includes one or more of network function (NF), network element (NE), network slice subnet instance (NSSI), network slice instance (NSI), or communication service instance (CSI); obtaining, by the service provider, alarm data from alarm information of the object managed by the service provider through filtering using the data filter included in the alarm parameter; and sending, by the service provider, the alarm data to the service consumer.”
The limitation of “filtering using the data filter included in the alarm parameter” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “filtering” in the context of this claim encompasses the user manually looking at the request and manually filtering the data to send the requested information. A human mind is capable of filtering data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the technical improvement is improving efficiency of providing the alarm data to the service consumer ¶ [0008] of the spec. From the claim scope, the claims fail to address this improvement because merely requesting and sending data without regard to when the alarm data was saved is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “receiving, by a service provider in the mobile communications system, an alarm service message from a service consumer in the mobile communications system, wherein the alarm service message comprises an alarm parameter, wherein the alarm parameter includes a data filter, wherein the alarm service message is used to request an alarm for at least one base object indicated by the alarm parameter, wherein the at least one base object  includes an object managed by the service provider, and wherein the object managed by the service provider includes one or more of network function (NF), network element (NE), network slice subnet instance (NSSI), network slice instance (NSI), or communication service instance (CSI)”; “obtaining, by the service provider, alarm data from alarm information of the object managed by the service provider” and “sending, by the service provider, the alarm data to the service consumer” are well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.") and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;). The claims are not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “sending, by a service consumer, an alarm service message to a service provider, wherein the alarm service message comprises an alarm parameter, wherein the alarm parameter includes a data filter, wherein the alarm service message is used to request an alarm for at least one base object indicated by the alarm parameter, wherein the at least one base object is an object managed by the service provider, and wherein the object managed by the service provider is one or more of network function (NF), network element (NE), network slice subnet instance (NS SI), network slice instance (NSI), or communication service instance (CSI); and receiving, by the service consumer, alarm data that is from the service provider and that is obtained from alarm information of the object managed by the service provider through filtering using the data filter included in the alarm parameter.”
The limitation of “filtering using the data filter included in the alarm parameter” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “filtering” in the context of this claim encompasses the user manually looking at the request and manually filtering the data to send the requested information. A human mind is capable of filtering data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the technical improvement is improving efficiency of providing the alarm data to the service consumer ¶ [0008] of the spec. From the claim scope, the claims fail to address this improvement because merely requesting and sending data without regard to when the alarm data was saved is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “sending, by a service consumer, an alarm service message to a service provider, wherein the alarm service message comprises an alarm parameter, wherein the alarm parameter includes a data filter, wherein the alarm service message is used to request an alarm for at least one base object indicated by the alarm parameter, wherein the at least one base object is an object managed by the service provider, and wherein the object managed by the service provider is one or more of network function (NF), network element (NE), network slice subnet instance (NS SI), network slice instance (NSI), or communication service instance (CSI)” and “receiving, by the service consumer, alarm data that is from the service provider and that is obtained from alarm information of the object managed by the service provider” are well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")). The claims are not patent eligible.
Claims 2-9, 11-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. These claims are all directed towards an abstract idea (mental process), insignificant extra-solution activity to the judicial exception, Mere Instructions To Apply An Exception, and/or merely well-understood, routine, conventional activity (Receiving or transmitting data over a network; Storing and retrieving information in memory; Electronic recordkeeping). The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8, 10-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirsch (EP 1742415 A1).
	
	
As to claim 1, Hirsch teaches a communication method for obtaining alarm data in a mobile communications system, comprising: receiving, by a service provider in the mobile communications system, an alarm service message from a service consumer in the mobile communications system, wherein the alarm service message comprises an alarm parameter, wherein the alarm parameter includes a data filter, wherein the alarm service message is used to request an alarm for at least one base object indicated by the alarm parameter, wherein the at least one base object includes an object managed by the service provider, and wherein the object managed by the service provider includes one or more of network function (NF), network element (NE), network slice subnet instance (NSSI), network slice instance (NSI), or communication service instance (CSI) (See ¶¶ [0033], [0025] Teaches that a manager may change the filter setting of the agent relative to its respective subscription using the changeSubscriptionFilter operation defined in standard TS 32.302, especially Chapter 6.6.1. This operation is useful, for example, when new error situations occur in a network region and therefore certain alarms must be examined more closely. In the following it is assumed that the NMC operator has become irrelevant because of new problems in the network region of the network element NE1 and because the alarms generated by the network element NE3 have become meaningless with the value "minor" of the parameter perceivedSeverity, for example because of on-site repair work. decides to change the filter structure of the filter FILTER of the operation and maintenance center OMC as follows: all alarms generated by the network element NE1, ie also the alarms with the value "minor" of the parameter perceivedSeverity, are to be transmitted from the operation and maintenance center OMC to the network management center NMC be forwarded; concerning the alarms generated by the network element NE3, only alarms with the values "critical" or "major" of the parameter perceivedSeverity are to be forwarded from the operation and maintenance center OMC to the network management center NMC; the filter setting concerning the alarms generated by the network element NE2 should be kept unchanged. Figure 1 shows a section of a management network of a mobile communication system according to the standard UMTS. At the bottom of the three hierarchical layers shown are the network elements NE1, NE2 and NE3. These act as agents to the operations and maintenance center OMC, which acts as an agent over the one shown on the top Hierarchical level placed network management center NMC acts.);
obtaining, by the service provider, alarm data from alarm information of the object managed by the service provider through filtering using the data filter included in the alarm parameter (See ¶¶ [0039], [0040], Teaches that in the step COMPARE NE, the operation and maintenance center OMC creates a list of those network elements that are affected by the change of the subscription by comparing the stored old filter settings with the current filter settings. The following steps are performed with respect to the first network element of this list. In the SEARCH ALARM step, the operation and maintenance center OMC determines a list of alarms from the alarms of the respective network element stored in the alarm list of the operation and maintenance center OMC, which are affected by the change in the subscription. An alarm is then affected by the change in the subscription if either the alarm was forwarded to the network management center NMC according to the old filter settings but would not be forwarded according to the new filter settings, or if the alarm were forwarded to the network management center NMC according to the new filter settings, but was not forwarded according to the old filter settings. In the decision step CHECK 1, the operation and maintenance center OMC checks with respect to the considered alarm of the considered network element whether it is true that the alarm was not passed through the old filter settings to the network management center NMC and would be forwarded to the network management center NMC according to the new filter settings , If so, according to the outgoing branch YES, sends the operation and maintenance center OMC a message notifyNewAlarm, defined by the standard 3GPP TS 32.111-2, in particular chapter 6.8.1, to the network management center NMC. The message notifyNewAlarm contains all the parameters of this alarm.);
and sending, by the service provider, the alarm data to the service consumer (See ¶ [0040], Teaches that In the decision step CHECK 1, the operation and maintenance center OMC checks with respect to the considered alarm of the considered network element whether it is true that the alarm was not passed through the old filter settings to the network management center NMC and would be forwarded to the network management center NMC according to the new filter settings , If so, according to the outgoing branch YES, sends the operation and maintenance center OMC a message notifyNewAlarm, defined by the standard 3GPP TS 32.111-2, in particular chapter 6.8.1, to the network management center NMC. The message notifyNewAlarm contains all the parameters of this alarm.). 

As to claim 2, Hirsch teaches the method according to claim 1 above. Hirsch further teaches wherein before the receiving, by a service provider, an alarm service message from a service consumer, the method further comprises: collecting, by the service provider, the alarm information of the object managed by the service provider (See ¶ [0032] and Figs. 2 & 3, Teaches that The alarm list OMC alarm list of the operation and maintenance center OMC contains all alarms sent by the network elements NE1, NE2 and NE3 and not yet cleared. On the other hand, the alarm list NMC alarm list of the network management center NMC contains only part of these alarms according to the setting of the filter FILTER. As a concrete example, it is assumed that, according to the subscription of the network management center NMC, the filter FILTER of the operation and maintenance center OMC has the following structure: with respect to the alarms generated by the network element NE1, only alarms whose parameters perceivedSeverity equal the values "critical" or "major" is to the network management center NMC forwarded; with respect to the alarms generated by the network elements NE2 and NE3, all alarms are forwarded to the network management center NMC, regardless of the value of the parameter perceivedSeverity, ie alarms with the values "critical", "major" or "minor". As can be seen from FIG. 2, the alarms having the identification numbers 1020 and 1030 generated by the network element NE1 were not forwarded by the operation and maintenance center OMC to the network management center NMC since the value of the parameter perceivedSeverity of these alarms is "minor".). 

As to claim 3, Hirsch teaches the method according to claim 1 above. Hirsch further teaches wherein after the receiving, by a service provider, an alarm service message from a service consumer, the method further comprises: collecting, by the service provider, the alarm information of the object managed by the service provider; or collecting, by the service provider, the alarm information of the object from the at least one base object indicated by the alarm parameter (See ¶ [0032] and Figs. 2 & 3, Teaches that The alarm list OMC alarm list of the operation and maintenance center OMC contains all alarms sent by the network elements NE1, NE2 and NE3 and not yet cleared. On the other hand, the alarm list NMC alarm list of the network management center NMC contains only part of these alarms according to the setting of the filter FILTER. As a concrete example, it is assumed that, according to the subscription of the network management center NMC, the filter FILTER of the operation and maintenance center OMC has the following structure: with respect to the alarms generated by the network element NE1, only alarms whose parameters perceivedSeverity equal the values "critical" or "major" is to the network management center NMC forwarded; with respect to the alarms generated by the network elements NE2 and NE3, all alarms are forwarded to the network management center NMC, regardless of the value of the parameter perceivedSeverity, ie alarms with the values "critical", "major" or "minor". As can be seen from FIG. 2, the alarms having the identification numbers 1020 and 1030 generated by the network element NE1 were not forwarded by the operation and maintenance center OMC to the network management center NMC since the value of the parameter perceivedSeverity of these alarms is "minor".).

As to claim 4, Hirsch teaches the method according to claim 1 above. Hirsch further teaches wherein the alarm parameter includes one or more of the following: a base object class used to indicate a class of the base object; and a base object instance used to indicate an instance of the base object (See ¶ [0037], Teaches that The network management center NMC sends the message Operationrequest: changeSubscriptionStatus to the operation and maintenance center OMC. This message prompts the operation and maintenance center OMC to change the filter setting of the subscription of the network management center NMC as described above. The message Operationrequest: changeSubscriptionStatus contains identification information subscriptionId of the subscription, details filter about the new filter settings, and additionally a parameter alarmListUpdate. The alarmListUpdate parameter has been inserted by the network management center NMC to indicate that the inventive method is to be performed. He is optional, i. if a manager decides to waive the inventive method for a particular subscription change, the alarmListUpdate parameter is not included in the request message Operationrequest: changeSubscriptionStatus.). 

As to claim 5, Hirsch teaches the method according to claim 1 above. Hirsch further teaches wherein the data filter comprises at least one of the following filter conditions: alarm severity, an alarm time, an alarm type, and an alarm cause code (See ¶ [0032], Teaches that As a concrete example, it is assumed that, according to the subscription of the network management center NMC, the filter FILTER of the operation and maintenance center OMC has the following structure: with respect to the alarms generated by the network element NE1, only alarms whose parameters perceivedSeverity equal the values "critical" or "major" is to the network management center NMC forwarded; with respect to the alarms generated by the network elements NE2 and NE3, all alarms are forwarded to the network management center NMC, regardless of the value of the parameter perceivedSeverity, ie alarms with the values "critical", "major" or "minor".). 

As to claim 6, Hirsch teaches the method according to claim 1 above. Hirsch further teaches wherein the alarm service message is an alarm list request message or an alarm subscribe request message (See ¶ [0028], Teaches that In order to start the transmission of event messages via the management interface, a manager in accordance with 3GPP TS 32.302, in particular chapter 6.3.1, sends a subscribe request to the agent, which contains an identification information of the manager designated as "managerReference". The agent responds to the subscribe request with a message containing the subscription subscription identification information called "subscriptionId". This subscription subscription identification information can be used for further treatment of the subscription). 

As to claim 8, Hirsch teaches the method according to claim 1 above. Hirsch further teaches wherein the alarm data comprises a combination of any one or more of the following: an alarm identifier, an alarm notification identifier, an alarm raised time, an alarm cleared time, an alarm changed time, an event type, an alarm cause, alarm severity, an alarm root cause indicator, a specific problem, an alarm backup state, an alarm trend indication, alarm threshold information, a state change definition, a monitored related attribute, a proposed repair action, additional text, additional information, an alarm acknowledgment time, an alarm acknowledgment user identifier, an alarm acknowledgment system identifier, an alarm acknowledgment state, an alarm clear user identifier, and an alarm clear system identifier (See ¶ [0030], Teaches that Figure 2 shows the entries of the alarm lists OMC alarm list and NMC alarm list at a specific time. Each line of alarm lists OMC alarm list and NMC alarm list corresponds to a particular alarm, the first column notificid containing an identification number of the respective alarm. The alarms generated by the network elements NE1, NE2 and NE3 receive new values of the identification number in the network management center NMC, so that these are network-wide. In FIGS. 2 and 3, the network management center NMC adds the number 1000000 to the value of the identification number used by the operation and maintenance center OMC. The second column NE-Id indicates the network element NE1, NE2 or NE3 from which the respective alarm originated. The third column severity indicates that of the network element which is the alarm has generated assigned value of the parameter perceivedSeverity indicating the importance of the respective alarm, which may assume the values "critical", ie critical, "major", ie significant, or "minor", ie insignificant. The fourth column ackState indicates whether the respective alarm has been acknowledged, corresponding to the value "ack", or not confirmed, corresponding to the value "unack". The confirmation of an alarm can be made both by the operation and maintenance center OMC and by the network management center NMC, whereby the other management device is informed of the confirmation, so that the value of the column ackState in the alarm lists OMC alarm list and NMC alarm list for the respective alarm is always the same). 

As to claim 10, Hirsch teaches a communication method, comprising: sending, by a service consumer, an alarm service message to a service provider, wherein the alarm service message comprises an alarm parameter, wherein the alarm parameter includes a data filter, wherein the alarm service message is used to request an alarm for at least one base object indicated by the alarm parameter, wherein the at least one base object is an object managed by the service provider, and wherein the object managed by the service provider is one or more of network function (NF), network element (NE), network slice subnet instance (NS SI), network slice instance (NSI), or communication service instance (CSI) (See ¶¶ [0033], [0025] Teaches that a manager may change the filter setting of the agent relative to its respective subscription using the changeSubscriptionFilter operation defined in standard TS 32.302, especially Chapter 6.6.1. This operation is useful, for example, when new error situations occur in a network region and therefore certain alarms must be examined more closely. In the following it is assumed that the NMC operator has become irrelevant because of new problems in the network region of the network element NE1 and because the alarms generated by the network element NE3 have become meaningless with the value "minor" of the parameter perceivedSeverity, for example because of on-site repair work. decides to change the filter structure of the filter FILTER of the operation and maintenance center OMC as follows: all alarms generated by the network element NE1, ie also the alarms with the value "minor" of the parameter perceivedSeverity, are to be transmitted from the operation and maintenance center OMC to the network management center NMC be forwarded; concerning the alarms generated by the network element NE3, only alarms with the values "critical" or "major" of the parameter perceivedSeverity are to be forwarded from the operation and maintenance center OMC to the network management center NMC; the filter setting concerning the alarms generated by the network element NE2 should be kept unchanged. Figure 1 shows a section of a management network of a mobile communication system according to the standard UMTS. At the bottom of the three hierarchical layers shown are the network elements NE1, NE2 and NE3. These act as agents to the operations and maintenance center OMC, which acts as an agent over the one shown on the top Hierarchical level placed network management center NMC acts.);
and receiving, by the service consumer, alarm data that is from the service provider and that is obtained from alarm information of the object managed by the service provider through filtering using the data filter included in the alarm parameter (See ¶¶ [0039], [0040], Teaches that in the step COMPARE NE, the operation and maintenance center OMC creates a list of those network elements that are affected by the change of the subscription by comparing the stored old filter settings with the current filter settings. The following steps are performed with respect to the first network element of this list. In the SEARCH ALARM step, the operation and maintenance center OMC determines a list of alarms from the alarms of the respective network element stored in the alarm list of the operation and maintenance center OMC, which are affected by the change in the subscription. An alarm is then affected by the change in the subscription if either the alarm was forwarded to the network management center NMC according to the old filter settings but would not be forwarded according to the new filter settings, or if the alarm were forwarded to the network management center NMC according to the new filter settings, but was not forwarded according to the old filter settings. In the decision step CHECK 1, the operation and maintenance center OMC checks with respect to the considered alarm of the considered network element whether it is true that the alarm was not passed through the old filter settings to the network management center NMC and would be forwarded to the network management center NMC according to the new filter settings , If so, according to the outgoing branch YES, sends the operation and maintenance center OMC a message notifyNewAlarm, defined by the standard 3GPP TS 32.111-2, in particular chapter 6.8.1, to the network management center NMC. The message notifyNewAlarm contains all the parameters of this alarm.).

As to claim 11, Hirsch teaches the method according to claim 10 above. Hirsch further teaches wherein the alarm parameter includes one or more of the following: a base object class used to indicate a class of the base object; and a base object instance used to indicate an instance of the base object (See ¶ [0037], Teaches that The network management center NMC sends the message Operationrequest: changeSubscriptionStatus to the operation and maintenance center OMC. This message prompts the operation and maintenance center OMC to change the filter setting of the subscription of the network management center NMC as described above. The message Operationrequest: changeSubscriptionStatus contains identification information subscriptionId of the subscription, details filter about the new filter settings, and additionally a parameter alarmListUpdate. The alarmListUpdate parameter has been inserted by the network management center NMC to indicate that the inventive method is to be performed. He is optional, i. if a manager decides to waive the inventive method for a particular subscription change, the alarmListUpdate parameter is not included in the request message Operationrequest: changeSubscriptionStatus.). 

As to claim 12, Hirsch teaches the method according to claim 10 above. Hirsch further teaches wherein the alarm service message is an alarm list request message or an alarm subscribe request message (See ¶ [0028], Teaches that In order to start the transmission of event messages via the management interface, a manager in accordance with 3GPP TS 32.302, in particular chapter 6.3.1, sends a subscribe request to the agent, which contains an identification information of the manager designated as "managerReference". The agent responds to the subscribe request with a message containing the subscription subscription identification information called "subscriptionId". This subscription subscription identification information can be used for further treatment of the subscription). 

As to claim 14, Hirsch teaches a communications apparatus in a mobile communications system, comprising: at least one processor; and at least one memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor to enable the apparatus to: receive an alarm service message from a service consumer in the mobile communications system, wherein the alarm service message comprises an alarm parameter, wherein the alarm parameter includes a data filter, wherein the alarm service message is used to request an alarm for at least one base object indicated by the alarm parameter, wherein the at least one base object includes an object managed by the apparatus, and wherein the object managed by the apparatus includes one or more of network function (NF), network element (NE), network slice subnet instance (NSSI), network slice instance (NSI), or communication service instance (CSI) (See ¶¶ [0033], [0025] Teaches that a manager may change the filter setting of the agent relative to its respective subscription using the changeSubscriptionFilter operation defined in standard TS 32.302, especially Chapter 6.6.1. This operation is useful, for example, when new error situations occur in a network region and therefore certain alarms must be examined more closely. In the following it is assumed that the NMC operator has become irrelevant because of new problems in the network region of the network element NE1 and because the alarms generated by the network element NE3 have become meaningless with the value "minor" of the parameter perceivedSeverity, for example because of on-site repair work. decides to change the filter structure of the filter FILTER of the operation and maintenance center OMC as follows: all alarms generated by the network element NE1, ie also the alarms with the value "minor" of the parameter perceivedSeverity, are to be transmitted from the operation and maintenance center OMC to the network management center NMC be forwarded; concerning the alarms generated by the network element NE3, only alarms with the values "critical" or "major" of the parameter perceivedSeverity are to be forwarded from the operation and maintenance center OMC to the network management center NMC; the filter setting concerning the alarms generated by the network element NE2 should be kept unchanged. Figure 1 shows a section of a management network of a mobile communication system according to the standard UMTS. At the bottom of the three hierarchical layers shown are the network elements NE1, NE2 and NE3. These act as agents to the operations and maintenance center OMC, which acts as an agent over the one shown on the top Hierarchical level placed network management center NMC acts.);
obtain alarm data from alarm information of the object managed by the apparatus through filtering using the data filter included in the alarm parameter (See ¶¶ [0039], [0040], Teaches that in the step COMPARE NE, the operation and maintenance center OMC creates a list of those network elements that are affected by the change of the subscription by comparing the stored old filter settings with the current filter settings. The following steps are performed with respect to the first network element of this list. In the SEARCH ALARM step, the operation and maintenance center OMC determines a list of alarms from the alarms of the respective network element stored in the alarm list of the operation and maintenance center OMC, which are affected by the change in the subscription. An alarm is then affected by the change in the subscription if either the alarm was forwarded to the network management center NMC according to the old filter settings but would not be forwarded according to the new filter settings, or if the alarm were forwarded to the network management center NMC according to the new filter settings, but was not forwarded according to the old filter settings. In the decision step CHECK 1, the operation and maintenance center OMC checks with respect to the considered alarm of the considered network element whether it is true that the alarm was not passed through the old filter settings to the network management center NMC and would be forwarded to the network management center NMC according to the new filter settings , If so, according to the outgoing branch YES, sends the operation and maintenance center OMC a message notifyNewAlarm, defined by the standard 3GPP TS 32.111-2, in particular chapter 6.8.1, to the network management center NMC. The message notifyNewAlarm contains all the parameters of this alarm.);
and send the alarm data to the service consumer (See ¶ [0040], Teaches that In the decision step CHECK 1, the operation and maintenance center OMC checks with respect to the considered alarm of the considered network element whether it is true that the alarm was not passed through the old filter settings to the network management center NMC and would be forwarded to the network management center NMC according to the new filter settings , If so, according to the outgoing branch YES, sends the operation and maintenance center OMC a message notifyNewAlarm, defined by the standard 3GPP TS 32.111-2, in particular chapter 6.8.1, to the network management center NMC. The message notifyNewAlarm contains all the parameters of this alarm.). 

As to claim 15, Hirsch teaches the apparatus according to claim 14 above. Hirsch further teaches wherein after receiving the alarm service message from the service consumer, the apparatus is further enabled to: collect the alarm information of the object managed by the apparatus; or collect the alarm information of the object from the at least one base object indicated by the alarm parameter (See ¶ [0032] and Figs. 2 & 3, Teaches that The alarm list OMC alarm list of the operation and maintenance center OMC contains all alarms sent by the network elements NE1, NE2 and NE3 and not yet cleared. On the other hand, the alarm list NMC alarm list of the network management center NMC contains only part of these alarms according to the setting of the filter FILTER. As a concrete example, it is assumed that, according to the subscription of the network management center NMC, the filter FILTER of the operation and maintenance center OMC has the following structure: with respect to the alarms generated by the network element NE1, only alarms whose parameters perceivedSeverity equal the values "critical" or "major" is to the network management center NMC forwarded; with respect to the alarms generated by the network elements NE2 and NE3, all alarms are forwarded to the network management center NMC, regardless of the value of the parameter perceivedSeverity, ie alarms with the values "critical", "major" or "minor". As can be seen from FIG. 2, the alarms having the identification numbers 1020 and 1030 generated by the network element NE1 were not forwarded by the operation and maintenance center OMC to the network management center NMC since the value of the parameter perceivedSeverity of these alarms is "minor".).

As to claim 16, Hirsch teaches the apparatus according to claim 14 above. Hirsch further teaches wherein the alarm parameter includes one or more of the following: a base object class used to indicate a class of the base object; and a base object instance used to indicate an instance of the base object (See ¶ [0037], Teaches that The network management center NMC sends the message Operationrequest: changeSubscriptionStatus to the operation and maintenance center OMC. This message prompts the operation and maintenance center OMC to change the filter setting of the subscription of the network management center NMC as described above. The message Operationrequest: changeSubscriptionStatus contains identification information subscriptionId of the subscription, details filter about the new filter settings, and additionally a parameter alarmListUpdate. The alarmListUpdate parameter has been inserted by the network management center NMC to indicate that the inventive method is to be performed. He is optional, i. if a manager decides to waive the inventive method for a particular subscription change, the alarmListUpdate parameter is not included in the request message Operationrequest: changeSubscriptionStatus.). 

As to claim 17, Hirsch teaches the apparatus according to claim 16 above. Hirsch further teaches wherein the data filter comprises at least one of the following filter conditions: alarm severity, an alarm time, an alarm type, and an alarm cause code (See ¶ [0032], Teaches that As a concrete example, it is assumed that, according to the subscription of the network management center NMC, the filter FILTER of the operation and maintenance center OMC has the following structure: with respect to the alarms generated by the network element NE1, only alarms whose parameters perceivedSeverity equal the values "critical" or "major" is to the network management center NMC forwarded; with respect to the alarms generated by the network elements NE2 and NE3, all alarms are forwarded to the network management center NMC, regardless of the value of the parameter perceivedSeverity, ie alarms with the values "critical", "major" or "minor".). 

As to claim 18, Hirsch teaches the apparatus according to claim 14 above. Hirsch further teaches wherein the alarm service message is an alarm list request message or an alarm subscribe request message (See ¶ [0028], Teaches that In order to start the transmission of event messages via the management interface, a manager in accordance with 3GPP TS 32.302, in particular chapter 6.3.1, sends a subscribe request to the agent, which contains an identification information of the manager designated as "managerReference". The agent responds to the subscribe request with a message containing the subscription subscription identification information called "subscriptionId". This subscription subscription identification information can be used for further treatment of the subscription). 

As to claim 19, Hirsch teaches the apparatus according to claim 14 above. Hirsch further teaches wherein the alarm data comprises a combination of any one or more of the following: an alarm identifier, an alarm notification identifier, an alarm raised time, an alarm cleared time, an alarm changed time, an event type, an alarm cause, alarm severity, an alarm root cause indicator, a specific problem, an alarm backup state, an alarm trend indication, alarm threshold information, a state change definition, a monitored related attribute, a proposed repair action, additional text, additional information, an alarm acknowledgment time, an alarm acknowledgment user identifier, an alarm acknowledgment system identifier, an alarm acknowledgment state, an alarm clear user identifier, and an alarm clear system identifier (See ¶ [0030], Teaches that Figure 2 shows the entries of the alarm lists OMC alarm list and NMC alarm list at a specific time. Each line of alarm lists OMC alarm list and NMC alarm list corresponds to a particular alarm, the first column notificid containing an identification number of the respective alarm. The alarms generated by the network elements NE1, NE2 and NE3 receive new values of the identification number in the network management center NMC, so that these are network-wide. In FIGS. 2 and 3, the network management center NMC adds the number 1000000 to the value of the identification number used by the operation and maintenance center OMC. The second column NE-Id indicates the network element NE1, NE2 or NE3 from which the respective alarm originated. The third column severity indicates that of the network element which is the alarm has generated assigned value of the parameter perceivedSeverity indicating the importance of the respective alarm, which may assume the values "critical", ie critical, "major", ie significant, or "minor", ie insignificant. The fourth column ackState indicates whether the respective alarm has been acknowledged, corresponding to the value "ack", or not confirmed, corresponding to the value "unack". The confirmation of an alarm can be made both by the operation and maintenance center OMC and by the network management center NMC, whereby the other management device is informed of the confirmation, so that the value of the column ackState in the alarm lists OMC alarm list and NMC alarm list for the respective alarm is always the same). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (EP 1742415 A1) and further in view of ZTE ( "Add use case subscription of alarm notifications of NSSI”, NLP).

As to claim 7, Hirsch teaches the method according to claim 6 above. However, it does not expressly teach wherein when the alarm service message is the alarm subscribe request message, the method further comprises: receiving, by the service provider, an alarm unsubscribe notification from the service consumer, wherein the alarm unsubscribe notification is used to instruct the service provider to stop sending the alarm data.
ZTE, from analogous art, teaches wherein when the alarm service message is the alarm subscribe request message, the method further comprises: receiving, by the service provider, an alarm unsubscribe notification from the service consumer, wherein the alarm unsubscribe notification is used to instruct the service provider to stop sending the alarm data (See Section 5.1, Teaches that Step 1 (M) CSMF subscribes the alarm notifications from NSMF managing the NSI. Step 2 (M) NSMF send the alarm notification to the CSMF when a new alarm notification is generated and this alarm notification satisfies the filter of the subscription. Ends when The CSMF unsubscribes the alarm notifications of the NSI or the NSI is terminated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ZTE into Hirsch to add use case and requirements for subscribing and filtering alarm notifications of a network slice instance.
One of ordinary skill in the art would have been motivated because it allows one to add use case and requirements for subscribing and filtering alarm notifications of a network slice instance (See ZTE Section 3 Rationale).

As to claim 13, Hirsch teaches the method according to claim 12 above. However, it does not expressly teach wherein when the alarm service message is the alarm subscribe request message, the method further comprises: sending, by the service consumer, an alarm unsubscribe notification to the service provider, wherein the alarm unsubscribe notification is used to instruct the service provider to stop sending the alarm data.
ZTE, from analogous art, teaches wherein when the alarm service message is the alarm subscribe request message, the method further comprises: sending, by the service consumer, an alarm unsubscribe notification to the service provider, wherein the alarm unsubscribe notification is used to instruct the service provider to stop sending the alarm data (See Section 5.1, Teaches that Step 1 (M) CSMF subscribes the alarm notifications from NSMF managing the NSI. Step 2 (M) NSMF send the alarm notification to the CSMF when a new alarm notification is generated and this alarm notification satisfies the filter of the subscription. Ends when The CSMF unsubscribes the alarm notifications of the NSI or the NSI is terminated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ZTE into Hirsch to add use case and requirements for subscribing and filtering alarm notifications of a network slice instance.
One of ordinary skill in the art would have been motivated because it allows one to add use case and requirements for subscribing and filtering alarm notifications of a network slice instance (See ZTE Section 3 Rationale).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (EP 1742415 A1) and further in view of Yao et al. (US 20200112861 A1).

As to claim 9, Hirsch teaches the method according to claim 1 above. However, it does not expressly teach wherein: when the service provider is a data collection and reporting function (DCRF) network element, a type of the alarm data is network element function alarm data, and the service consumer is a network slice subnet instance management function (NSSMF), a network slice management function (NSMF), a communication service management function (CSMF), network management (NM), element management (EM), or an application function (AF); when the service provider is an NSSMF network element, a type of the alarm data is network slice subnet instance alarm data, and the service consumer is the NSMF, the CSMF, the NM, the EM, or the AF; when the service provider is an NSMF network element, a type of the alarm data is network slice instance alarm data, and the service consumer is the CSMF, the NM, the EM, or the AF; or when the service provider is a CSMF network element, a type of the alarm data is communication service alarm data, and the service consumer is the NM or the AF.
Yao et al., from analogous art, teaches wherein: when the service provider is a data collection and reporting function (DCRF) network element, a type of the alarm data is network element function alarm data, and the service consumer is a network slice subnet instance management function (NSSMF), a network slice management function (NSMF), a communication service management function (CSMF), network management (NM), element management (EM), or an application function (AF); when the service provider is an NSSMF network element, a type of the alarm data is network slice subnet instance alarm data, and the service consumer is the NSMF, the CSMF, the NM, the EM, or the AF; when the service provider is an NSMF network element, a type of the alarm data is network slice instance alarm data, and the service consumer is the CSMF, the NM, the EM, or the AF; or when the service provider is a CSMF network element, a type of the alarm data is communication service alarm data, and the service consumer is the NM or the AF (See ¶¶ [0025], [0022], [0023], Teaches that one or more embodiments may include a Communication Service Management Function (CSMF) supported by one or more processors able to receive the request to collect the NSI management data from a Communication Service Customer, and send a response to the Communication Service Customer with the result of the request. Because the actual modifications on the component NSSI and NF are delegated to a network slice subnet management function (NSSMF), a network slice management function (NSMF) may coordinate these management actions with the NSSMF to prevent, if possible, or to resolve the conflicts to minimize the negative impact to the NSI(s). When an NSI is offered as a service to a communication service customer, the communication service customer may need to access management data (e.g., performance measurements, alarm information) related to the NSI. It may be desirable to provide enhanced access of NSI related management data. A NSSMF is a NM).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yao et al. into Hirsch to support NSI related management data exposure to a customer.
One of ordinary skill in the art would have been motivated because it allows one to support NSI related management data exposure to a customer (See Yao et al. ¶ [0021]).

As to claim 20, Hirsch teaches the method according to claim 1 above. However, it does not expressly teach wherein the mobile communications system includes one of a new radio (NR) system, a global system for mobile communications (GSM) system, a code division multiple access (CDMA) system, a wideband code division multiple access (WCDMA) system, a general packet radio service (GPRS) system, a long term evolution (LTE) system, an advanced long term evolution (LTE-A) system, a universal mobile telecommunications system (UMTS), or an evolved long term evolution (eLTE) system.
Yao et al., from analogous art, teaches wherein the mobile communications system includes one of a new radio (NR) system, a global system for mobile communications (GSM) system, a code division multiple access (CDMA) system, a wideband code division multiple access (WCDMA) system, a general packet radio service (GPRS) system, a long term evolution (LTE) system, an advanced long term evolution (LTE-A) system, a universal mobile telecommunications system (UMTS), or an evolved long term evolution (eLTE) system (See ¶ [0102], Teaches that in this example, the connections 503 and 504 are illustrated as an air interface to enable communicative coupling, and can be consistent with cellular communications protocols, such as a Global System for Mobile Communications (GSM) protocol, a code-division multiple access (CDMA) network protocol, a Push-to-Talk (PTT) protocol, a PTT over Cellular (POC) protocol, a Universal Mobile Telecommunications System (UMTS) protocol, a 3GPP Long Term Evolution (LTE) protocol, a fifth generation (5G) protocol, a New Radio (NR) protocol, and the like).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yao et al. into Hirsch to support NSI related management data exposure to a customer.
One of ordinary skill in the art would have been motivated because it allows one to support NSI related management data exposure to a customer (See Yao et al. ¶ [0021]).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tentij et al. (US 6513129 B1) teaches The present invention provides an improved fault management system and method. In one embodiment, the system includes a gateway and a management processor system. The gateway is communicatively connected to a network for receiving alarm incidents from the network. The gateway has a rule engine for (1) selecting a control object from a set of control objects based on information from the alarm incident, and (2) processing the selected control object. The management processor system has a processor for processing configuration to objects in response to the selected control object for implementing fault management objectives defined by at least one user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        8/12/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456